United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ARKANSAS VETERANS HEALTH
CARE SYSTEM, Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-382
Issued: April 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2014 appellant filed a timely appeal of a June 10, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA), the Board has jurisdiction over the June 10, 2014
nonmerit decision. The Board does not have jurisdiction over a decision on the merits of the
claim.2

1
2

5 U.S.C. § 8101 et seq.

The last merit decision was an OWCP decision dated December 6, 2012. Under the Board’s Rules of Procedure
an appeal must be filed within 180 days from the date of the last OWCP decision. An appeal is considered filed
upon receipt by the Clerk of the Board. One hundred and eighty days from June 10, 2014, the date of OWCP’s
decision was December 8, 2014. Since using December 9, 2014, the date the appeal was received by the Clerk of
the Board, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The
date of the U.S. Postal Service postmark is December 5, 2014, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).

ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely and failed to show clear evidence of error.
FACTUAL HISTORY
On September 7, 2012 appellant, then a 46-year-old nurse, filed an occupational disease
claim (Form CA-2) alleging that she sustained a neck and shoulder injury as a result of her
federal employment. On the claim form, she referred to work activity on June 30 and
July 1, 2012.
By decision dated December 6, 2012, OWCP denied the claim for compensation. It
found the medical evidence was insufficient to establish the claim.
On December 6, 2013 OWCP received a letter from appellant dated November 3, 2013
and additional evidence. Appellant noted that her claim had been denied on December 6, 2012
and she identified OWCP claim number. She stated that the letter and additional documents
were “submitted in request for reconsideration” of her claim. The medical evidence submitted
on December 6, 2013 included a July 11, 2013 report from Dr. Manuel Kelley, a Board-certified
family practitioner, and an undated report from Dr. Obama Asemota, a surgeon.
On December 8, 2013 OWCP received an appeal request form dated December 5, 2013
from the December 6, 2012 decision. Appellant checked “reconsideration” on the form.
By decision dated June 10, 2014, OWCP found that appellant’s request for
reconsideration was untimely. According to it, the request for reconsideration was not received
until December 8, 2013. OWCP denied the request on the grounds that it did not show clear
evidence of error.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.3 The
employee shall exercise this right through a request to the district office. The request, along with
the supporting statements and evidence, is called the “application for reconsideration.”4
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.5 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.6 OWCP, through
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.605.

5

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”

2

regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA. As one such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.7 According to OWCP procedures, the date received is the determined by the
document received date in the Integrated Federal Employees’ Compensation System (iFECS).8
ANALYSIS
In the present case, OWCP has made an improper finding that appellant’s application for
reconsideration was untimely. The last merit decision was dated December 6, 2012. Appellant
has one year to timely request reconsideration. The one-year time limitation begins to run on the
date following the date of the original OWCP decision.9 Therefore, appellant had until
December 6, 2013 to timely file an application for reconsideration.
On December 6, 2013 OWCP received a request dated November 13, 2013 for
reconsideration of the December 6, 2012 decision. Appellant identified OWCP’s decision and
its file number. She stated that she was requesting reconsideration and submitted additional
evidence. Also received was a single appeal request form which was dated December 5, 2013
and received on December 8, 2013. As noted in OWCP procedures, an application for
reconsideration does not have to be on an appeal request form.10 In this case, appellant’s
reconsideration request was dated November 13, 2013 and received by OWCP on December 6,
2013 making the request timely.
The Board accordingly finds that appellant filed a timely application for reconsideration
on December 6, 2013. OWCP reviewed the evidence under a clear evidence of error standard,
which is appropriate only for untimely applications for reconsideration.11 The case will
accordingly be remanded to OWCP for proper review of the timely application for
reconsideration and issuance of an appropriate decision.12
CONCLUSION
The Board finds that OWCP improperly found appellant had submitted an untimely
application for reconsideration.

7

20 C.F.R. § 10.607.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011). This
section provides that, for decisions prior to August 29, 2011, the application for reconsideration must be mailed
within one year.
9

See C.K., Docket No. 10-1665 (issued May 25, 2011).

10

Supra note 8, Chapter 2.1602.3 (October 2011) (letter format is acceptable, and should contain sufficient detail
to discern the decision being contested); see also E.R., Docket No. 13-1800 (issued February 21, 2014).
11

See J.P., Docket No. 12-1596 (issued March 27, 2013); 20 C.F.R. § 10.607(b).

12

See E.B., Docket No. 12-84 (issued May 15, 2012).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 10, 2014 is set aside and the case remanded to OWCP for
further action consistent with this decision of the Board.
Issued: April 3, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

